Exhibit 10.1
 
 
Export Agency Contract (Translation Version)


Party A ：Jilin Province Ganzhi Ginseng Production Co., Ltd.


Party B: Changchun Economic & Trade Co., Ltd Asian Poetry


Both parties entered into the following contract about appointing Party B to as
the agent to export the commodity of Ganzhi Ginseng beverage and American
ginseng beverage to Singapore, Malaysia and Thailand according to the principle
of equality and mutual benefit
 
I. The specification of Party A’s ginseng beverage is 160 ml per can，14 RMB per
can, 12 can per case, and 168 RMB per case, so is American ginseng beverage.
II. The quantity of first batch to be exported is 2000 cases, and the total
amount is 336,000 RMB in which the ginseng beverage and American ginseng
beverage account for 1000 cases separately.
III. The clearing form between both parties is cash on delivery, that is a 30%
as deposit shall be required firstly before exporting, and the other 70% will be
paid after inspecting the goods.
IV. The quality of goods is based on the current standard of Party A unless
Party B has other specifications.
V. The package of goods shall be performed according to the current standards of
Party A, special package will be designed by Party B and be produced by Party A.
VI. Party B shall inspect the goods in Party A’s warehouse, and the exporting
commodity inspection shall be submitted to the local Commodity Inspection Bureau
by Party A according to this Contract.
VII. Party A shall be responsible for the delivery and insurance inland and
shall deliver the goods to the location inside China designated by Party
B.  Offshore transportation and insurance shall be borne by Party B. Party B, as
Party A’s export agent, is responsible for the specific tasks about exporting
and Party should provide necessary assistance.
VIII. Party B shall provide Party A with the contract signed between Party B and
the import entities of Singapore, Malaysia and Thailand.
IX. According to the contract，Party A shall be responsible for any economic
losses caused by substandard goods，and party B shall be responsible for the
economic losses caused by other matters.
X. Other Matters：1. Party A will give a free sample of 1% of the first batch of
goods。2. Type of payment for the first batch: first a 30% deposit, and 50% after
inspecting the goods; and the last 20% shall be paid within 7 days after
delivery on arrival of Singapore. 3. If sales of goods are not as good as
expected in the first year, both parties will negotiate further regarding
exporting agency in Malaysia and Thailand. 4. The location and contents of
internal and external label should be confirmed and signed by both parties.
XI. Anything not covered in this Contract will be discussed separately by both
parties.
XII. Both Parties shall attempt in the first instance to resolve any dispute
through friendly consultations. If the negotiation fails, any party has the
right to file a lawsuit in a local people's court.
XIII. The contract will have two copies with a valid term of 3 years, each party
shall keep one copy and the contract will come into force from the date both
parties signature and stamp.
 
Party A ：Jilin province Ganzhi ginseng production Co., Ltd.
Legal representative: Zhang Yuxiang
Signatory representative: Zhang Yuxiang
Add.:No.3075, Meihekou Beihuan Xi RD
Signatory address: Changchun
City                                                                                     
Date of contract: Nov. 5th,
2011                                                              


Party B: Changchun Economic & Trade Co., Ltd Asian poetry
Legal representative： Feng Yaqin
Signatory representative: Zhang Ying
Add.: Qingfeng Road No.5
Signatory address: Changchun City
Date of contract: Nov. 5th, 2011

